Citation Nr: 1146841	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  06-03 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from May 1975 to October 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2006 rating decision, the RO denied the Veteran's claim for a TDIU.  In September 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2007.

The Board notes that, while the Veteran previously was represented by the American Legion, in October 2008, the Veteran granted a power-of-attorney in favor of Disabled American Veterans (DAV) with regard to the claim on appeal.  The Veteran's current representative has submitted written argument on his behalf and represented him at his hearing.  The Board recognizes the change in representation.

In March 2010, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the hearing, the Veteran's representative submitted additional medical evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

In August 2010, the Board remanded the matter on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include obtaining a new VA examination with an opinion as to the impact of the Veteran's service-connected disability on employability.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a September 2011 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the Veteran has raised the issue of entitlement to service connection for depression, to include as secondary to the Veteran's service-connected disability.  It does not appear that this claim has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

However, in exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned-pursuant to specifically prescribed procedures-upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2011).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b). 

The Veteran has been granted service connection for fracture and chip dislocation of the left hip, with osteoarthritis (rated as 20 percent disabling), and simple fracture of the left patella (rated as 10 percent disabling); the combined rating is 30 percent.
In this case, while the Veteran does not meet the percentage requirements for schedular TDIU, pursuant to 38 C.F.R. § 4.16(a-no single disability rated as 60 percent or more, and the combined rating not 70 percent or more-the record includes evidence indicating that the Veteran is unemployable, at least in part, due to his service-connected disabilities.

The Veteran has asserted s that he is unable to work due to his service-connected left hip and left knee disabilities.  Specifically, he contends that his disabilities preclude him from performing the prolonged standing that is required in his trade as a butcher.

In his April 2006 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran indicated that he last worked full-time from January 2000 to October 2005 as a meat cutter for Bohnings Supermarket.  A February 2007 VA Form 21-8940 indicates that he was subsequently employed by Crest Meat where he worked intermittently from 1989 to 2007.  An August 2010 VA Form 21-8940 indicates that the Veteran last worked as a meat cutter in April 2007 and applied for employment as a meat cutter for Guy's Quality Food in April 2007 and as a meat market manager for Robert Supermarket in June 2007.

In a July 2005 statement, the Veteran stated that he began to miss a lot of work due to his knee and hip disabilities.

In his July 2006 substantive appeal, the Veteran stated that he could no longer work as a butcher because he could not stand longer than fifteen minutes without serious pain.

A January 2007 VA treatment record indicates that the Veteran was unable to work as a meat cutter due to pain.

In a March 2007 letter, the Veteran's former employer, Crest Meat Company, indicated that he was employed from September 2005 to March 2007 as a meat cutter.  In 2005, he was absent for a total of forty-two days and worked up until December 2005.  In 2006, he did not return to work until February 2006 and missed thirty days of work.  In 2007, he was placed on part-time status.

A December 2007 determination of the Social Security Administration indicates that the Veteran was awarded SSA disability benefits because he could not stand or walk for over one hour during an 8-hour workday, and therefore could not perform at any exertional level.

On VA joints examination in July 2008, the Veteran was diagnosed with degenerative joint disease of the left hip and knee.  The examiner, Philip Lundy, MD, stated that the Veteran lost his job of twenty-seven years as a meat cutter because he could no longer stand for prolonged periods of time and opined that the Veteran was unemployable due to degenerative joint disease of the left hip and left knee, as his lifelong job had been as a meat cutter, which was a job that could not be done easily sitting.

The Veteran submitted written statements from his wife and friends, dated in September 2008 and March 2010, respectively, which indicate that the Veteran has become more restricted in his physical activities throughout the years, that he is unable to stand or walk for very long, and that he can no longer lift heavy items.  They also state that it has been harder for him to get out of chairs, and that his wife sometimes has to assist him in putting on his socks.

Pursuant to the Board's August 2010 remand, on VA joints examination in December 2010, the examiner, Henry Bienert, MD, opined that the Veteran is unemployable due to degenerative joint disease of the left hip and knee, as his lifelong job as a meat cutter could not be done easily sitting.  In a July 2011 addendum to the August 2010 examination and opinion, Dr. Bienert opined that the Veteran's lifelong job as a meat cutter cannot be done easily sitting so he is presently unemployed due to degenerative joint disease of the left hip and left knee.  Dr. Bienert also indicated that, while those disabilities would not prevent him from performing a sedentary job, he has not been trained to perform sedentary employment.  

However, in the subsequent September 2011 SSOC, the AMC continued to deny  the Veteran's claim, noting only that in the July 2011 supplemental opinion, Dr. Bienert opined that, due to his service-connected disabilities, the Veteran is unemployable in a position that would require him to stand, but that  the service-connected disabilities do not preclude gainful employment in a sedentary job. 

Given the foregoing, the Board finds that, in addressing the Veteran's entitlement to an extra-schedular TDIU, it does not appear that the RO (AMC) has meaningfully considered all pertinent evidence or record, which, when considered collectively, tends to indicate that the Veteran may be unemployable due to his service-connected orthopedic disabilities.  

While, as noted, the  July 2011 opinion suggests that the Veteran may be capable of sedentary employment,, the examiner's comment that the Veteran has not been trained for sedentary employment was not addressed.  Nor were various statements from the Veteran in July 2005 and July 2006, and written statements from his wife and friends, dated in September 2008 and March 2010,indicating that the Veteran has become more restricted in his physical activities throughout the years, that he is unable to stand or walk for very long, and that he can no longer lift heavy items.  the Veteran's friend contended that he has difficulty getting out of chairs, which suggests the Veteran may be unable to secure or follow substantially gainful employment in a sedentary position.  Thus, the collective evidence indicates that the procedures for referral of the matter to VA's Director of Compensation and Pension for consideration of an extra-schedular TDIU are invoked, 

Given these facts, as well as the prescribed procedures for awarding a TDIU on an extra-schedular basis, set forth 38 C.F.R. § 4.16(b), the Board find that remand of this matter to the RO for referral of the claim (as noted above), and further consideration based on full consideration of all pertinent evidence, to include complete medical opinions, and written statements from the Veteran, his wife, and his friends, is warranted.

Prior to referral and reqadjudication of the claim, to ensure that all due process requirements are met and that the record is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1)  (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records/responses from each contacted entity are associated with the claims file, the RO should forward the claims file to the VA's Director of Compensation and Pension Service for a determination as to whether a TDIU, on an extra-schedular basis., is warranted.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), in light of all pertinent evidence (to include complete medical opinions, written statements from the Veteran, his wife, and his friends, and the opinion of VA's Director of Compensation and Pension) and legal authority.

6.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

